          Case 2:20-cr-00004-DLC Document 57 Filed 08/06/20 Page 1 of 2



                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                             BUTTE DIVISION

UNITED STATES OF AMERICA,                             CR 20–4–BU–DLC

                      Plaintiff,

vs.                                                         ORDER

GERALD BERNARD WHITE, JR.,

                      Defendant.

      This matter comes before the Court on the United States’ Motion for

Preliminary Order of Forfeiture. Defendant Gerald Bernard White, Jr. appeared

before the Court on April 21, 2020, and entered a plea of guilty to counts 1 and 2

of the superseding information. He also admitted the forfeiture allegation.

White’s plea provides a factual basis and cause to issue an order of forfeiture,

pursuant to 21 U.S.C. §§ 853(a) and 881(a), and 18 U.S.C. § 924(d).

      IT IS ORDERED that:

      Defendant White’s interest in the following property is forfeited to the

United States in accordance with 21 U.S.C. §§ 853(a) and 881(a), and 18 U.S.C. §

924(d):

      • $2,885 U.S. Currency;

      • Glock 10mm, semiautomatic pistol, SN BBUT218;

      • Two 15-round magazines; and
                                          1
         Case 2:20-cr-00004-DLC Document 57 Filed 08/06/20 Page 2 of 2



      • 31 rounds of ammunition;

      The Federal Bureau of Investigation, United States Marshal’s Service, or a

designated sub-custodian, is directed to seize the property subject to forfeiture and

further to make a return as provided by law;

      The United States will provide written notice to all third parties asserting a

legal interest in any of the above-described property and will post on an official

government internet site (www.forfeiture.gov) for at least 30 consecutive days as

required by Rule G(4)(a)(iv)(C) of the Supplemental Rules for Admiralty or

Maritime Claims and Asset Forfeiture Actions, of the Court’s preliminary order

and the United States’ intent to dispose of the property in such manner as the

Attorney General or Secretary of the Department of Homeland Security may

direct, pursuant to 18 U.S.C. § 982(b)(1) and 21 U.S.C. § 853(n)(1), and to make

its return to this Court that such action has been completed; and

      Upon adjudication of all third-party interests, if any, the Court will enter a

final order of forfeiture.

      DATED this 6th day of August, 2020.




                                          2
